Title: From Benjamin Franklin to John Adams, 2 October 1780
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy Oct. 2. 1780.
By all our late Advices from America the Hopes you expressed that our Countrymen, instead of amusing themselves any longer with delusive Dreams of Peace, would bend the whole force of their Minds to find out their own Strength & Resources, and to depend upon themselves, are actually accomplished. All the Accounts I have seen, agree, that the Spirit of our People was never higher than at present, nor their Exertions more vigorous.
Inclosed I send you Extracts of some Letters from two French Officers, a Colonel & Lieutenant Colonel in the Army of M. De Rochambeau, which are the more pleasing, as they not only give a good Character of our Troops, but show the good Understanding that subsists between them and those of our Allys. I hope we shall soon hear of something decisive performed by their joint Operations, for your Observation is just that Speculations & Disputations do us little Service. Our Credit & Weight in Europe depend more on what we do than on what we say: And I have long been humiliated with the Idea of our running about from Court to Court begging for Money and Friendship, which are the more withheld the more eagerly they are sollicited, and would perhaps have been offer’d if they had not been asked. The supposed Necessity is our only Excuse. The Proverb says God helps them that helps themselves, and the World too in this Sense is very Godly.
As the English Papers have pretended to Intelligence that our Troops disagree, perhaps it would not be amiss to get these Extracts inserted in the Amsterdam Gazette.
With great Respect I have the honour to be, Sir, Your Excellency’s most obedt & most humble Servant
B Franklin
His Exy: John Adams Esqr.
